*465The opinion of the court was delivered by
Pitney, J.
We are asked to allow a writ of certiorari for the purpose of reviewing a complaint that has been made in writing, under oath, against the applicant, Almindie, charging him with violation of an ordinance of the board of excise commissioners of the city of Camden. Upon this complaint a warrant has been issued for Almindie’s arrest to answer the charge therein contained. Whether he has been taken into custody does not appear.
The application for certiorari in this case is premature, there being as yet no adjudication against the applicant. Where the function of a certiorari is the same as that of a writ of error, it will not, in ordinary cases, be issued until the conclusion of the proceedings that are to be reviewed. State, Elder, pros., v. District Medical Society, 6 Vroom 200; State, Hoxsey, pros., v. Paterson, 10 Id. 489, 493; Drake v. Plume, 15 Id. 362; Farrow v. Springer, 28 Id. 353; Unger v. Fanwood, 40 Id. 548.
The application will therefore be denied, with costs.